MEMORANDUM AND ORDER
BODY, District Judge.
Petitioner seeks leave to proceed in forma pauperis against the named defendants pursuant to the Civil Rights Act, 42 U.S.C. § 1981 et seq. In his pro se complaint, petitioner seeks damages of $500,000 from each defendant on account of an alleged five year illegal confinement in the State Correctional Institution at Dallas, Pennsylvania.
Petitioner seems to allege that, pursuant to the original order of confinement by the Juvenile Court, he was kept in the state institution for five years past the age of twenty-one, but that he did eventually gain his release, apparently pursuant to a writ of habeas corpus.
In this kind of action leave to proceed in forma pauperis should generally be granted. Lawson v. Prasse, 411 F.2d 1203 (3d Cir. 1969). Here, however, both defendants are immune from suit.
The Juvenile Court is not a “person” within the meaning of the Civil Rights Act, 42 U.S.C. § 1981 et seq. Even had the petitioner named a particular judge of the Juvenile Court as defendant, that judge would enjoy immunity from suit for damages under the Civil Rights Act. Pierson v. Ray, 386 U.S. 547, 87 S.Ct. 1213, 18 L.Ed.2d 288 (1967).
Petitioner’s complaint against the Superintendent rests on his confinement of petitioner apparently pursuant to an order of the Juvenile Court. But confinement by a superintendent in circumstances similar to this case has been held not to create liability to suit under the *68Civil Rights Act. Pusateri v. Johnston, 398 F.2d 327 (3d Cir. 1968); see Lumbermen’s Mutual Casualty Company v. Rhodes, 403 F.2d 2 (10th Cir. 1968), cert. denied, 394 U.S. 965, 89 S.Ct. 1319, 22 L.Ed.2d 567 (1969); Mann v. Snyder, 300 F.Supp. 1309 (E.D.Pa.1969).
Accordingly, leave to proceed in forma pauperis will be denied.